925 So. 2d 473 (2006)
Michael R. BANKS, Appellant,
v.
MAXWELL BUILDING CORPORATION, Appellee.
No. 4D05-2515.
District Court of Appeal of Florida, Fourth District.
April 12, 2006.
Julie K. Oldehoff of the Oldehoff Law Offices, Stuart, for appellant.
No appearance for appellee.
KLEIN, J.
We affirm a judgment awarding section 57.105, Florida Statutes (2003) attorney's fees against attorney Michael Banks. We reject his arguments on the merits as well as his argument that the court erred in awarding fees for a paralegal who did not testify at the evidentiary hearing. In Toledo v. Wisk, 754 So. 2d 83 (Fla. 4th DCA 2000), we held that it was not necessary for all attorneys who worked on a case to testify at an attorney's fee hearing, where an attorney who was most heavily involved testified as to the efforts expended by the *474 firm. It follows that if it is unnecessary for all attorneys to testify, it is unnecessary for a paralegal to testify. Affirmed.
POLEN and SHAHOOD, JJ., concur.